Title: From Thomas Jefferson to United States Congress, 1 March 1805
From: Jefferson, Thomas
To: United States Congress


                  
                     Sir 
                     
                  
                  I beg leave to inform the Senate that I shall take the oath which the Constitution prescribes to the President of the United States before he enters on the execution of his office, on Monday the 4th. instant, at twelve aclock in the Senate chamber.
                  
                     Th: Jefferson 
                     
                     Washington Mar. 1. 1805.
                  
                  
               